Title: From George Washington to Brigadier General James Mitchell Varnum, 13 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Head Quarters [Whitemarsh, Pa.] 13th November 1777.

I wrote you two Letters yesterday, the first contained positive orders to maintain the Fort on Mud Island at all events, the second in consequence of subsequent advices from you gave discretionary powers to evacuate the post—and a Copy of it was sent to guard against miscarriage—I refer you to its Contents and repeat that I would have a show of defence kept up as long as possible, by such a number of men as you shall judge necessary—the importance of delaying the farther progress of the Enemy and preventing their making a Lodgement on the Island is too obvious to need my insisting upon it—In addition to the perseverance of the Garrison, I think an Enterprise of a more active nature might be carried into execution in concert with a detachment from the Fleet, I mean a descent upon Province Island for the purpose

of spiking the Enemy’s Cannon and levelling their batteries, which would considerably embarrass them and gain us a great deal of time—this is proposed however only by way of consulting you on the subject, you will be the best able being on the Spot to judge of the practicability of such a Scheme—Volunteers and pick’d men would be most likely to do this Service effectually, and as a Stimulus to their Courage and Exertions I promise ample Rewards in case of Success. I am Sir Your most humble Servt

Go: Washington


You will be so kind as to present my Compliments to Lt Colonel Smith, and my good wishes for his speedy Recovery the Contents of his Letter are fully answer’d—in this to you Every thing should be done that Circumstances will allow to strengthen Fort Mercer—and render it inattackable by such a Force as the Enemy can afford to send against it—or at least likely to require a greater sacrifice of Lives than they would choose to make.

